Wheeler, J.
There can be no question, that the action of the Court, in committing the convict to prison until the fine and costs be paid, was legal and correct. The imprisonment, authorized by the Statute, is designed to enforce punishment where it is imposed by fine; and it can make no difference, as respects the mode of enforcing the punishment, whether the of-fence is punishable by fine and imprisonment, or by fine only. The law gives the same means of enforcing the pecuniary penalty in either case. The imprisonment, authorized by the Statute, is an actual imprisonment, within the four walls of the jail; and where the Sheriff permits a convict committed to his custody to go at large, he is liable for an escape. When retaken, there can be no question of the authority of the Court to recommit. It was very properly so ordered by the Court in this ease ; and there is no error in the judgment, of which the appellant can complain. But the Court had no authority to remit any part of the fine and costs, and of this the State very justly complains. After conviction and assessment of the fine by the jury, the Court has no power to remit the punishment imposed. That is the exercise of the pardoning power, which appertains exclusively to the Executive. Neither has the *402Court the power to remit costs. Those are matters of private right, which neither the Court nor any one else on behalf of the State, can release, without the consent of those to whom they are due. The Statute, though its meaning is not very clearly expressed, was evidently intended to empower the Court to fix such a limit to the term of imprisonment, as the Court, in its discretion, might deem proper, upon satisfactory proof of the inability of the party to pay the fine and costs ; but not to empower the Court to remit any portion of either the fine or costs. (Hart. Dig. Art. 401; Dixon v. The State, 2 Tex. R. 481.) The Court therefore erred in its judgment remitting a portion of the fine and costs; and, in so far, the judgment is reversed and set aside ; in all other respects it is affirmed.
Judgment affirmed.